SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

684
CA 15-01273
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


IN THE MATTER OF WILLIAM E. HAMILTON,
PETITIONER-APPELLANT,

                      V                            MEMORANDUM AND ORDER

MARY ALLEY, JAMES FROIO AND BOARD OF EDUCATION
OF JORDAN-ELBRIDGE CENTRAL SCHOOL DISTRICT,
RESPONDENTS-RESPONDENTS.


O’HARA, O’CONNELL & CIOTOLI, FAYETTEVILLE (DOUGLAS G. O’HARA OF
COUNSEL), FOR PETITIONER-APPELLANT.

BOND, SCHOENECK & KING, PLLC, SYRACUSE (DOUGLAS M. MCRAE OF COUNSEL),
FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered June 25, 2015 in a proceeding
pursuant to CPLR article 75. The order denied petitioner’s motion for
leave to renew the amended petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner commenced this CPLR article 75 proceeding
challenging his termination as a tenured administrator of the Jordan-
Elbridge Central School District. On a prior appeal, we modified an
order denying the amended petition by granting the amended petition in
part (Matter of Hamilton v Alley, 137 AD3d 1564, 1565). Petitioner
now appeals from an order denying his subsequent motion for leave to
renew his amended petition. As Supreme Court properly concluded,
petitioner failed in support of his motion to offer new facts that
were unavailable when the court initially denied the amended petition.
“Thus, . . . [petitioner’s] motion purportedly seeking leave to renew
was actually seeking leave to reargue, and no appeal lies from an
order denying leave to reargue” (Hill v Milan, 89 AD3d 1458, 1458; see
Westrick v County of Steuben, 309 AD2d 1246, 1246-1247). We therefore
dismiss the appeal.




Entered:    October 7, 2016                      Frances E. Cafarell
                                                 Clerk of the Court